Citation Nr: 0819661	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
degenerative arthritis.


FINDING OF FACT

The veteran's current degenerative first rib articulation on 
the left side and degenerative lumbar disk disease at L4-5 
with facet arthropathy first manifested many years after his 
separation from service and are unrelated to his service or 
to any incident therein. 


CONCLUSION OF LAW

The veteran's current degenerative first rib articulation on 
the left side and degenerative lumbar disk disease at L4-5 
with facet arthropathy was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and a 
rating decision in August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. §  3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v.  
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran contends that he has degenerative arthritis that 
began in service.  Specifically, he claims that his current 
arthritis of the first rib articulation on the left side was 
first detected during active service in March 1967.  

The veteran's service medical records show that he had a 
chest x-ray on May 16, 1967.  His heart and lungs were normal 
but a "peculiar rectilinear shadow over the anterior aspect 
of the left first rib" was noted.  Neither arthritis, nor a 
rib condition, nor a low back condition was noted on his 
August 1968 separation examination.

A December 1997 treatment record shows that the veteran 
complained of pain in his shoulder that was midway between 
his neck and arm.  Swelling was noted in the area.  A 
diagnosis of neck/shoulder pain was given.  

The veteran underwent a bone scan of the left ribs and pelvis 
in December 2002.  A focal area of increase in activity was 
identified at the anterior end of the left first rib.  
Radiograph did not reveal any evidence of fracture or lytic 
lesion.  The physician opined that the increase in activity 
probably represented contusion to the costal cartilage or the 
anterior end of the first rib.  However, the findings were no 
fracture or lytic lesion noted at the left ribs.  An MRI of 
the left shoulder conducted at the same time revealed a mild 
impingement with narrowing of the subacromial space.  On 
multiple views there was a separation of the supraspinatus 
tendon just at the tendon and the muscular fibers that 
appeared to be a total disruption with noted retraction of 
the supraspinatus muscle.  The physician noted that the 
finding was suggestive of rotator cuff tear that is 
associated with impingement syndrome.  

The veteran sought treatment for shoulder pain in March 2004.  
He was diagnosed with degenerative first rib articulation on 
the left side and degenerative lumbar disk disease at L4-5 
with facet arthropathy.  The private physician opined that 
his left shoulder pain and arthritis were significantly 
contributed to or caused by carrying a mail bag over many 
years.  He also found that the veteran's low back pain was 
aggravated by an injury the veteran sustained while 
delivering mail and also due to carrying a heavy mail sack 
for many years.  

A letter from Georgia Sports Medicine dated October 2004 
contains an extensive history of the veteran's employment and 
injuries.  The private physician reported that the veteran 
began working for the post office in August 1969 and carried 
a mail bag weighing 35 to 40 pounds for approximately fifteen 
years.  He stated that the veteran first complained of left 
shoulder pain in 1995, which was caused by carrying the mail 
bag.  The letter also revealed that the veteran injured his 
left shoulder, back, and right leg in December 1995, December 
2002, and April 2002 while delivering mail.  

Based on his review of the medical history and as his 
treatment of the veteran, the October 2004 physician opined 
that the veteran's "left shoulder pain is a result of the 
degenerative articulation at the first rib.  This is a 
condition that is aggravated by carrying a mail bag across 
his left shoulder over these many years and the repetitive 
motions in delivering mail."  The doctor also found that the 
veteran's low back pain was the result of mild degenerative 
lumbar disk disease at the lower lumbar disk segments and 
degenerative facet arthropathy at L5-S1 that was aggravated 
by injuries the veteran sustained in June and April of 2002 
and years of carrying a mail bag.  

After a thorough review of the record, the Bord finds that 
while the evidence shows that veteran currently has 
degenerative first rib articulation on the left side and 
degenerative lumbar disk disease at L4-5 with facet 
arthropathy, it does not indicate that the conditions are 
related to his period of active service.  First, the March 
1967 x-ray result did not show a diagnosis of arthritis of a 
rib joint, it simply showed a shadow over the anterior aspect 
of the left first rib.  And, the veteran's service records 
and separation examination do not show a diagnosis of 
arthritis.  The reviewing physician attributed the veteran's 
disabilities to his work carrying a mail bag and to post-
service injuries and did not relate the conditions to his 
service or to any findings in his service.  Accordingly, the 
Board finds that the record does not show that his conditions 
were incurred in service.  

Presumptive service connection is not warranted because the 
record indicates that the veteran did not complain of or seek 
treatment for pain in his shoulder, back, or ribs until 1995, 
twenty-seven years following his separation from service.  
Moreover, there is no evidence of continuity of symptoms 
between 1968 and 1995.  The evidence does not show that 
arthritis manifested to a compensable degree within one year 
following the veteran's separation from service.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Finally, in opinions dated March 2004 and October 2007, two 
doctors found that the veteran's conditions of the left 
shoulder and lower back were caused by his duties as a mail 
carrier and post-service injuries.  And, post-service records 
are negative for any nexus opinion or other evidence linking 
the veteran's conditions to his service.  The Board 
acknowledges the veteran's assertions about the cause of his 
degenerative arthritis.  While he is certainly competent to 
testify as to symptoms such as pain in his back and shoulder 
which are non-medical in nature, he is not competent to 
render a medical diagnosis or nexus opinion.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  

Consequently, since the medical evidence shows that the 
veteran's current degenerative first rib articulation on the 
left side and degenerative lumbar disk disease at L4-5 with 
facet arthropathy were caused by his post-service activities, 
the Board finds that the preponderance of the evidence is 
against the claim and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative arthritis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


